DETAILED ACTION
This action is pursuant to the claims filed on 03/02/2022. Claims 1-22 are pending. Claims 1-3 and 12 are withdrawn. A first action on the merits of claims is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Election/Restrictions
Claims 1-3 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/02/2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2022 and 11/26/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 8 and 15-16 are objected to because of the following informalities:  
Claim 8 should be dependent from claim 7 given its reference to step a3 of claim 7.  
Claims 15 and 16; “(a4)” should be omitted as the claims are not dependent from claim 7 reciting steps a1-a3.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 10-11, and 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-6 recites the limitation "the circuit board".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the circuit board will be interpreted to be the same structure as the one or more functioning sections of claim 4. Claims 13-22 inherit this deficiency.
Claims 10, 19, and 20 respectively recite “a step of placing … in a first mold”. It is unclear if “a first mold” is attempting to claim antecedent basis to “the mold” of parent claim 4 or if “a first mold” is distinct from “the mold” of claim 4. For examination purposes “a first mold” will be interpreted to be the same mold recited in claim 4.
Claims 11, 21, and 22 respectively recite “placing resultant structures in a mold, injecting liquid polymer into the mold…” It is unclear if the mold recited in claims 11, 21, and 22 are attempting to claim antecedent basis to the mold recited in parent claim 4 or if these claims are attempting to recite a second distinct mold. For examination purposes this limitation will be interpreted as a second mold.
Claims 15 and 16 recites the limitation "before or after the step (a3)".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes these claims will be interpreted to omit the limitation referencing step a3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Askin (U.S. PGPub No. 2011/0237921).
Regarding claim 4, Askin teaches a method of manufacturing a bio-implantable device ([0021, 0023]), comprising: (a) a step of preparing one or more microwire arrays respectively comprising a wire section disposed between a substrate section and a cover section made of polymers (Figs 1-2, wire section is 204a-d, substrate section is underlying layer below wire section 204a-d (shown in Fig 1 and unlabeled), cover section is insulating polymer 206), the wire section having a pad section on at least one end thereof (Fig 2 pads interpreted as portions of wiring section 204a-d connected to connector 208); (b) a step of electrically connecting the one or more microwire arrays which are completed by the step (a) and one or more functioning sections by electrically connecting terminal sections of the one or more functioning sections to the pad sections of the one or more microwire arrays ([0037] connector 208 functions as functioning section electrically connected to proximal portions of wire sections 204a-d); 
Askin fails to teach wherein a portion of the wire section being exposed from the cover section to provide a pad section on at least one end thereof.
However, an alternative embodiment of Askin teaches wherein a portion of the wire section being exposed from the cover section to provide a pad section on at least one end thereof (Fig 4b and [0041], electrode interface 403 is portion of wire section exposed from cover section to connect to functional section of connector 408). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wire section of the first embodiment (Fig 2) of Askin in view of the alternative embodiment (Fig 4b) to incorporate the exposed wire section to provide a pad section connected to the functioning section as claimed. Doing so would be obvious to one of ordinary skill in the art to yield the predictable result of providing an electrical connection of a wire section to an electronic functioning section of a device.
The first embodiment of Askin fails to explicitly teach a portion of the wire section being exposed from the cover section to provide a pad section on at least one end thereof and (c) a step of providing an encapsulating section in contact with the one or more functioning sections and the pad sections without gaps to protect the one or more functioning sections and the pad sections by placing the electrically-connected one or more microwire arrays and functioning sections in a mold, injecting a liquid polymer into the mold, and cooling the injected polymer, the encapsulating section extending and being adhered to portions of the substrate sections and the cover sections adjacent to the pad sections, and all part of the encapsulating section being provided by cooling of the polymer injected into the mold.
However, an alternative embodiment of Askin teaches (c) a step of providing an encapsulating section in contact with the one or more functioning sections and the pad sections without gaps to protect the one or more functioning sections and the pad sections by placing the electrically-connected one or more microwire arrays and functioning sections in a mold (Fig 5 and 13 and [0062-0065], steps 1304a-1306a involve placing the electrically connected microwire array and functioning section in to mold 1302b), injecting a liquid polymer into the mold (step 1308a, examiner notes a step of printing the polymer into the mold is interpreted to be equivalent to injecting), and cooling the liquid polymer ([0064-0065] discuss curing of the polymer which consists of a final cooling process to yield the finalized polymer product), the encapsulating section extending and being adhered to portions of the substrate sections and the cover sections adjacent to the pad sections (step 1308 second polymer layer acts as encapsulation layer for functioning section of connector and pad sections of wire sections; see Fig 5 PCB 510, electronics 512/514/516, and pad section connected to pcb 510 are encapsulated and adhered to adjacent cover section and substrate section; examiner notes encapsulating section is interpreted as portions of polymer 506 above and below pcb 510); and all part of the encapsulating section being provided by cooling of the polymer injected into the mold ([0064-0065] discuss curing of the polymer which consists of a final cooling process to yield the finalized polymer product). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Askin in view of the alternative embodiment to incorporate the step of providing an encapsulation section in contact with the functioning sections and pad sections by placing the microwire arrays and functioning sections in a mold, injecting a liquid polymer and cooling the polymer as claimed to arrive at the method of claim 4. Doing so would be obvious to one of ordinary skill in the art as Askin discloses that this manufacturing method and mold may have any variety of shapes as dictated by the particular application for which the device is to be utilized (i.e., for manufacturing any of the disclosed embodiments of the implantable device of Askin) to yield the expected result of manufacturing a product for implantation ([0062-0063]).
Claims 5, 7-8, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Askin in view of Kim (U.S. PGPub No. 2011/0313269).
Regarding claim 5, in view of the combination of claim 4 above, Askin further teaches an adhesion-improving layer ([0036] “surface activation and adhesion promotion methods (such as silanes or other compounds) applied to polymer layers to enhance their bonding and reduce the chances of delamination”) 
Askin fails to explicity teach wherein the functioning section comprises the adhesion improving layer wrapping portions of the circuit board, except for an electronic component mounted on the circuit board, a mounting section of the circuit board allowing the electronic component to be mounted thereon, and a terminal section, wherein a melting temperature of the adhesion-improving layer is lower than a melting temperature of the polymer of the encapsulating section.
In related prior art, Kim teaches a similar method of manufacturing wherein a similar adhesion improving layer wraps portions of the circuit board (Fig 3b, second substrate section 12 is adhesion improving layer on bottom portion of functioning section 50), except for an electronic component mounted on the circuit board, a mounting section of the circuit board allowing the electronic component to be mounted thereon (adhesion improving layer 12 is not on upper surface of functioning section 50 where electronic components are mounted), and a terminal section, wherein a melting temperature of the adhesion-improving layer is lower than a melting temperature of the polymer of the encapsulating section ([0031 & 0034] melting temp of 12 is lower than section 10 to increase bonding strength). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the functioning section of Askin in view of Kim to incorporate an adhesion-improving layer wrapping portions of the functioning section except the mounting section, terminal section, and electronic component, wherein the adhesion improving layer has a lower melting temperature than the polymer of the encapsulating section to arrive at the method of claim 5. Providing the adhesion improving layer with a lower melting temperature would be obvious to one of ordinary skill in the art to yield the well known result of improving adhesion and bonding of the two components on opposite sides of said adhesion improving layer (Askin [0036]; Kim [0031, 0034]). Providing the adhesion improving layer as wrapped about portions of the functioning sections of Askin would be obvious to one of ordinary skill in the art to yield the expected result of maximizing the contact of the adhesion improving layer with the surrounding encapsulating polymer of the functioning section.
Regarding claims 7 and 13, in view of the combination of respective claims 4 and 5 above, the alternative embodiment of Askin further teaches wherein each of the one or more microwire arrays is prepared by the step (a) comprising: (al) a step of providing the wire section on one surface of the substrate section made of a polymer (Fig 13 step 1306a, polymer traces placed on first insulating polymer layer); (a2) a step of attaching the cover section made of the polymer to the one surface of the substrate section on which the wire section is provided (Fig 13 step 1308a second layer acts as cover section where conductive polymer traces are; also functions as encapsulation layer at the functioning and pad sections of the device);
Askin fails to teach the step of providing the pad section by processing one end of the cover section.
Kim teaches a similar pad section exposed through a similar cover section (Fig 1 metal pattern exposed through overlaying cover section to contact feedthrough) comprising the step of providing the pad section by processing one end of the cover section (Fig 2, cover section is processed to expose metal pattern). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and cover section of Askin to incorporate the step of processing one end of the cover section to expose a pad section to arrive at the method of claims 7 and 13. Doing so would be obvious to one of ordinary skill in the art to yield the predictable result of providing an electrical connection of a wire section to an electronic functioning section of a device.
Regarding claims 8 and 15, in view of the combination of respective claims 7 and 5 above, Kim further teaches (a4) a step of providing an alignment hole in regions in which the wire section is not present to penetrate the substrate section and the cover section before or after the step (a3) (Fig 6 and [0037, 0039, 0055]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Askin in view of Kim to incorporate the step of providing an alignment hole in regions where the wire section is not present to penetrate the substrate and cover sections to arrive at the method of claims 8 and 15. Doing so would advantageously prevent misalignment of the layers of the device ([0037-0039]).
Claims 6, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Askin in view of Kim as applied to claim 5, and in further view of Swanson (U.S. PGPub No. 2013/0123891).
Regarding claim 6, in view of the combination of claim 5 above,
Askin/Kim is silent to wherein the adhesion-improving layer is prepared by a process comprising: a step of wrapping the circuit boards with a polymer film by laminating the polymer film; and a step of removing portions of the laminated polymer film corresponding to the mounting sections of the circuit boards and the terminal sections.
In related prior art Swanson teaches a similar method of manufacture wherein a similar adhesion improving layer ([0021] disclosing urethan or similar polymer film improving adhesive qualities) is prepared by a process comprising a step of wrapping the circuit boards with a polymer film by laminating the polymer film (step 306 functioning section is covered by film); and a step of removing portions of the laminated polymer film corresponding to the mounting sections of the circuit boards and the terminal sections ([0023] and Fig 3a, step 307 removes coating to leave mounting and terminal sections 101 exposed). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method and device of Askin in view of Kim and Swanson to incorporate the step of wrapping the circuit boards with a polymer film by lamination and removing portions of the laminated film to arrive at the method of claim 6. Providing the polymer film advantageously achieves a surface with greater adhesive qualities (Swanson [0021]) and removing portions of the laminated film advantageously leaves portions of the device exposed to conduct electrical signals as needed ([0023]). Providing the polymer film via lamination would be obvious to one of ordinary skill in the art as a simple substitution of on well-known ([0021, 0023] spin coating) application method for another well-known application method ([0021] lamination) to yield the equivalent predictable result of providing the polymer film on the device.
Regarding claims 14, in view of the combination of claim 6 above, the alternative embodiment of Askin further teaches wherein each of the one or more microwire arrays is prepared by the step (a) comprising: (al) a step of providing the wire section on one surface of the substrate section made of a polymer (Fig 13 step 1306a, polymer traces placed on first insulating polymer layer); (a2) a step of attaching the cover section made of the polymer to the one surface of the substrate section on which the wire section is provided (Fig 13 step 1308a second layer acts as cover section where conductive polymer traces are; also functions as encapsulation layer at the functioning and pad sections of the device);
Askin fails to teach the step of providing the pad section by processing one end of the cover section.
Kim teaches a similar pad section exposed through a similar cover section (Fig 1 metal pattern exposed through overlaying cover section to contact feedthrough) comprising the step of providing the pad section by processing one end of the cover section (Fig 2, cover section is processed to expose metal pattern). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and cover section of Askin in view of Kim and Swanson to incorporate the step of processing one end of the cover section to expose a pad section to arrive at the method of claim 14. Doing so would be obvious to one of ordinary skill in the art to yield the predictable result of providing an electrical connection of a wire section to an electronic functioning section of a device.
Regarding claim 16, in view of the combination of respective claims 6 above, Kim further teaches (a4) a step of providing an alignment hole in regions in which the wire section is not present to penetrate the substrate section and the cover section before or after the step (a3) (Fig 6 and [0037, 0039, 0055]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Askin in view of Kim and Swanson to incorporate the step of providing an alignment hole in regions where the wire section is not present to penetrate the substrate and cover sections to arrive at the method of claim 16. Doing so would advantageously prevent misalignment of the layers of the device ([0037-0039]).
Claim 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Askin in view of Varadan (U.S. PGPub No. 2017/0225447).
Regarding claims 9 and 17, the Askin combination teaches the device of claims 4 and 5 as stated above.
Askin is silent to the details of the electrical connection wherein the electrical connection of the one or more microwire arrays and one or more functioning sections (b) is performed by bonding the terminal sections and the pad sections using silver epoxy or hot lead.
In related prior art, Varadan teaches a similar method and device wherein two conductive components are electrically connected via silver epoxy ([0034]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Askin in view of Varadan to incorporate the step of using silver epoxy to bond the functioning sections and microwire arrays. Doing so would be obvious to one of ordinary skill in the art as using silver epoxy to bond two electrical components is well-known in the art to yield predictable results.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Askin in view of Weibel (U.S. Patent No. 10,001,661).
Regarding claim 10, in view of the combination of claim 4 above, Askin further teaches wherein the step (c) comprises: (cl) a step of placing the electrically-connected one or more microwire arrays and functioning sections in a first mold (Fig 13 step 1306a); (c2) a step of injecting a liquid polymer into the first mold and cooling the injected polymer to provide an upper encapsulating section in contact with upper portions of the one or more functioning sections and the pad sections without gaps to protect the one or more functioning sections and the pad sections (step 1308 second polymer layer acts as encapsulation layer for functioning section of connector and pad sections of wire sections; see Fig 5 PCB 510, electronics 512/514/516, and pad section connected to pcb 510 are encapsulated and adhered to adjacent cover section and substrate section; [0064-0065] discuss curing of the polymer which consists of a final cooling process to yield the finalized polymer product), the upper encapsulating section extending and being adhered to portions of the substrate sections adjacent to the pad sections (see Fig 5 PCB 510, electronics 512/514/516, and pad section connected to pcb 510 are encapsulated and adhered to adjacent cover section and substrate section).
Askin fails to teach (c3) a step of placing the electrically-connected one or more microwire arrays and functioning sections, on which the first encapsulating section is provided, in a second mold; and (c4) a step of providing a lower encapsulating section in contact with lower portions of the one or more functioning sections and the pad sections without gaps to protect the one or more functioning sections and the pad sections by injecting a liquid polymer into the second mold and cooling the injected polymer, the lower encapsulating section extending and being adhered to portions of the substrate sections adjacent to the pad sections.
In related prior art, Weibel teaches a similar method for manufacture wherein a device is placed in a first mold (Fig 2a mold 304/302 for forming polymer 308), followed by a step of placing the device, on which the first encapsulating section is provided, in a second mold (Fig 2c-2d, first polymer layer 308 and device 320/322 is placed in second mold 370/372 (Fig 4d)); and (c4) a step of providing a second encapsulating section in contact with lower portions of the one or more functioning sections and the pad sections without gaps to protect the one or more functioning sections and the pad sections (Fig 2d and Col 10 lns 42-61, second mold 372/370 is used to apply second polymer 376 to define upper and lower encapsulation sections contacting electronics 338 and sensor 336). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and encapsulation of Askin in view of Weibel to incorporate the second mold such that an upper encapsulating section is injected and cooled with a first mold and a lower encapsulating section is injected and cooled with a second mold to arrive at the method of claim 10.  Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known encapsulation method (Askin Fig 13 using a single mold to provide lower and upper encapsulation sections) for another well-known encapsulation method (Weibel Figs 2a-d first and second molds 304/302 and 370/372 to provide upper and lower polymer encapsulation sections) to yield the predictable result of encapsulating electronic functioning sections of a pcb.
Regarding claim 11, in view of the combination of claim 4 above, Askin further teaches the process of injecting a liquid polymer into the mold (step 1308a, examiner notes a step of printing the polymer into the mold is interpreted to be equivalent to injecting), and cooling the liquid polymer ([0064-0065] discuss curing of the polymer which consists of a final cooling process to yield the finalized polymer product), and wherein the one or more encapsulating sections being in contact with the one or more functioning sections and the connected pad sections without gaps to protect the added one or more functioning sections and the connected pad sections, and extending and being adhered to portions of the substrate sections of the intermediating microwire array and the cover sections adjacent to the pad sections (step 1308 second polymer layer acts as encapsulation layer for functioning section of connector and pad sections of wire sections; see Fig 5 PCB 510, electronics 512/514/516, and pad section connected to pcb 510 are encapsulated and adhered to adjacent cover section and substrate section; examiner notes encapsulating section is interpreted as portions of polymer 506 above and below pcb 510).
Askin fails to teach the step of additionally providing one or more encapsulating sections by adding one or more functioning sections via the microwire array in a state in which one or more encapsulating sections are provided.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of manufacture of Askin to incorporate a further step of providing additional functional sections and additional encapsulating sections to encapsulate said additional functioning sections. It has been held that that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In the instant case, it would be obvious to one of ordinary skill in the art to provide an additional functioning section corresponding to the one or more microwire arrays and an additional encapsulating section encapsulating the additional functioning section to yield the predictable result of providing further electronic functioning components related to the one or more microwire arrays with the protection of the additional encapsulating section.
Askin fails to teach the step of placing the resultant structure in a mold, injecting liquid polymer, and cooling to provide the additional one more encapsulation sections.
In related prior art, Weibel teaches a similar method for manufacture wherein a device is placed in a first mold (Fig 2a mold 304/302 for forming polymer 308), followed by a step of placing the resultant structure in a second mold, injecting a liquid polymer into the mold and cooling (Fig 2d and Col 10 lns 42-61, second mold 372/370 is used to apply second polymer 376 to define upper and lower encapsulation sections contacting electronics 338 and sensor 336) the one or more encapsulating sections being in contact with the one or more functioning sections and the connected pad sections without gaps to protect the one or more functioning sections and the connected pad sections (Fig 2d, polymer 376 and 308 completely encapsulates the device and analogous electronics without gaps). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and encapsulation of Askin in view of Weibel to incorporate the second mold such that additional encapsulating sections may be provided to protect additional functioning section via injection and cooling to arrive at the method of claim 11.  Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known encapsulation method (Askin Fig 13 using a single mold) for another well-known encapsulation method (Weibel Figs 2a-d first and second molds 304/302 and 370/372 to provide encapsulation sections) to yield the predictable result of encapsulating electronic functioning sections of a pcb.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Askin in view of Kim, in view of Swanson, and in further view of Varadan.
Regarding claim 18, the Askin combination teaches the device of claim 6 as stated above.
Askin is silent to the details of the electrical connection wherein the electrical connection of the one or more microwire arrays and one or more functioning sections (b) is performed by bonding the terminal sections and the pad sections using silver epoxy or hot lead.
In related prior art, Varadan teaches a similar method and device wherein two conductive components are electrically connected via silver epoxy ([0034]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Askin in view of Varadan to incorporate the step of using silver epoxy to bond the functioning sections and microwire arrays. Doing so would be obvious to one of ordinary skill in the art as using silver epoxy to bond two electrical components is well-known in the art to yield predictable results.
Claim 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Askin in view of Kim, and in further view of Weibel.
Regarding claim 19, in view of the combination of claim 5 above, Askin further teaches wherein the step (c) comprises: (cl) a step of placing the electrically-connected one or more microwire arrays and functioning sections in a first mold (Fig 13 step 1306a); (c2) a step of injecting a liquid polymer into the first mold and cooling the injected polymer to provide an upper encapsulating section in contact with upper portions of the one or more functioning sections and the pad sections without gaps to protect the one or more functioning sections and the pad sections (step 1308 second polymer layer acts as encapsulation layer for functioning section of connector and pad sections of wire sections; see Fig 5 PCB 510, electronics 512/514/516, and pad section connected to pcb 510 are encapsulated and adhered to adjacent cover section and substrate section; [0064-0065] discuss curing of the polymer which consists of a final cooling process to yield the finalized polymer product), the upper encapsulating section extending and being adhered to portions of the substrate sections adjacent to the pad sections (see Fig 5 PCB 510, electronics 512/514/516, and pad section connected to pcb 510 are encapsulated and adhered to adjacent cover section and substrate section).
Askin fails to teach (c3) a step of placing the electrically-connected one or more microwire arrays and functioning sections, on which the first encapsulating section is provided, in a second mold; and (c4) a step of providing a lower encapsulating section in contact with lower portions of the one or more functioning sections and the pad sections without gaps to protect the one or more functioning sections and the pad sections by injecting a liquid polymer into the second mold and cooling the injected polymer, the lower encapsulating section extending and being adhered to portions of the substrate sections adjacent to the pad sections.
In related prior art, Weibel teaches a similar method for manufacture wherein a device is placed in a first mold (Fig 2a mold 304/302 for forming polymer 308), followed by a step of placing the device, on which the first encapsulating section is provided, in a second mold (Fig 2c-2d, first polymer layer 308 and device 320/322 is placed in second mold 370/372 (Fig 4d)); and (c4) a step of providing a second encapsulating section in contact with lower portions of the one or more functioning sections and the pad sections without gaps to protect the one or more functioning sections and the pad sections (Fig 2d and Col 10 lns 42-61, second mold 372/370 is used to apply second polymer 376 to define upper and lower encapsulation sections contacting electronics 338 and sensor 336). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and encapsulation of Askin in view of Kim and Weibel to incorporate the second mold such that an upper encapsulating section is injected and cooled with a first mold and a lower encapsulating section is injected and cooled with a second mold to arrive at the method of claim 19.  Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known encapsulation method (Askin Fig 13 using a single mold to provide lower and upper encapsulation sections) for another well-known encapsulation method (Weibel Figs 2a-d first and second molds 304/302 and 370/372 to provide upper and lower polymer encapsulation sections) to yield the predictable result of encapsulating electronic functioning sections of a pcb.
Regarding claim 21, in view of the combination of claim 5 above, Askin further teaches the process of injecting a liquid polymer into the mold (step 1308a, examiner notes a step of printing the polymer into the mold is interpreted to be equivalent to injecting), and cooling the liquid polymer ([0064-0065] discuss curing of the polymer which consists of a final cooling process to yield the finalized polymer product), and wherein the one or more encapsulating sections being in contact with the one or more functioning sections and the connected pad sections without gaps to protect the added one or more functioning sections and the connected pad sections, and extending and being adhered to portions of the substrate sections of the intermediating microwire array and the cover sections adjacent to the pad sections (step 1308 second polymer layer acts as encapsulation layer for functioning section of connector and pad sections of wire sections; see Fig 5 PCB 510, electronics 512/514/516, and pad section connected to pcb 510 are encapsulated and adhered to adjacent cover section and substrate section; examiner notes encapsulating section is interpreted as portions of polymer 506 above and below pcb 510).
Askin fails to teach the step of additionally providing one or more encapsulating sections by adding one or more functioning sections via the microwire array in a state in which one or more encapsulating sections are provided.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of manufacture of Askin to incorporate a further step of providing additional functional sections and additional encapsulating sections to encapsulate said additional functioning sections. It has been held that that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In the instant case, it would be obvious to one of ordinary skill in the art to provide an additional functioning section corresponding to the one or more microwire arrays and an additional encapsulating section encapsulating the additional functioning section to yield the predictable result of providing further electronic functioning components related to the one or more microwire arrays with the protection of the additional encapsulating section.
Askin fails to teach the step of placing the resultant structure in a mold, injecting liquid polymer, and cooling to provide the additional one more encapsulation sections.
In related prior art, Weibel teaches a similar method for manufacture wherein a device is placed in a first mold (Fig 2a mold 304/302 for forming polymer 308), followed by a step of placing the resultant structure in a second mold, injecting a liquid polymer into the mold and cooling (Fig 2d and Col 10 lns 42-61, second mold 372/370 is used to apply second polymer 376 to define upper and lower encapsulation sections contacting electronics 338 and sensor 336) the one or more encapsulating sections being in contact with the one or more functioning sections and the connected pad sections without gaps to protect the one or more functioning sections and the connected pad sections (Fig 2d, polymer 376 and 308 completely encapsulates the device and analogous electronics without gaps). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and encapsulation of Askin in view of Kim and Weibel to incorporate the second mold such that additional encapsulating sections may be provided to protect additional functioning section via injection and cooling to arrive at the method of claim 21.  Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known encapsulation method (Askin Fig 13 using a single mold) for another well-known encapsulation method (Weibel Figs 2a-d first and second molds 304/302 and 370/372 to provide encapsulation sections) to yield the predictable result of encapsulating electronic functioning sections of a pcb.
Claims 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Askin in view of Kim, in view of Swanson, and in further view of Weibel.
Regarding claim 20, in view of the combination of claim 6 above, Askin further teaches wherein the step (c) comprises: (cl) a step of placing the electrically-connected one or more microwire arrays and functioning sections in a first mold (Fig 13 step 1306a); (c2) a step of injecting a liquid polymer into the first mold and cooling the injected polymer to provide an upper encapsulating section in contact with upper portions of the one or more functioning sections and the pad sections without gaps to protect the one or more functioning sections and the pad sections (step 1308 second polymer layer acts as encapsulation layer for functioning section of connector and pad sections of wire sections; see Fig 5 PCB 510, electronics 512/514/516, and pad section connected to pcb 510 are encapsulated and adhered to adjacent cover section and substrate section; [0064-0065] discuss curing of the polymer which consists of a final cooling process to yield the finalized polymer product), the upper encapsulating section extending and being adhered to portions of the substrate sections adjacent to the pad sections (see Fig 5 PCB 510, electronics 512/514/516, and pad section connected to pcb 510 are encapsulated and adhered to adjacent cover section and substrate section).
Askin fails to teach (c3) a step of placing the electrically-connected one or more microwire arrays and functioning sections, on which the first encapsulating section is provided, in a second mold; and (c4) a step of providing a lower encapsulating section in contact with lower portions of the one or more functioning sections and the pad sections without gaps to protect the one or more functioning sections and the pad sections by injecting a liquid polymer into the second mold and cooling the injected polymer, the lower encapsulating section extending and being adhered to portions of the substrate sections adjacent to the pad sections.
In related prior art, Weibel teaches a similar method for manufacture wherein a device is placed in a first mold (Fig 2a mold 304/302 for forming polymer 308), followed by a step of placing the device, on which the first encapsulating section is provided, in a second mold (Fig 2c-2d, first polymer layer 308 and device 320/322 is placed in second mold 370/372 (Fig 4d)); and (c4) a step of providing a second encapsulating section in contact with lower portions of the one or more functioning sections and the pad sections without gaps to protect the one or more functioning sections and the pad sections (Fig 2d and Col 10 lns 42-61, second mold 372/370 is used to apply second polymer 376 to define upper and lower encapsulation sections contacting electronics 338 and sensor 336). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and encapsulation of Askin in view of Kim, Swanson and Weibel to incorporate the second mold such that an upper encapsulating section is injected and cooled with a first mold and a lower encapsulating section is injected and cooled with a second mold to arrive at the method of claim 20.  Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known encapsulation method (Askin Fig 13 using a single mold to provide lower and upper encapsulation sections) for another well-known encapsulation method (Weibel Figs 2a-d first and second molds 304/302 and 370/372 to provide upper and lower polymer encapsulation sections) to yield the predictable result of encapsulating electronic functioning sections of a pcb.
Regarding claim 22, in view of the combination of claim 6 above, Askin further teaches the process of injecting a liquid polymer into the mold (step 1308a, examiner notes a step of printing the polymer into the mold is interpreted to be equivalent to injecting), and cooling the liquid polymer ([0064-0065] discuss curing of the polymer which consists of a final cooling process to yield the finalized polymer product), and wherein the one or more encapsulating sections being in contact with the one or more functioning sections and the connected pad sections without gaps to protect the added one or more functioning sections and the connected pad sections, and extending and being adhered to portions of the substrate sections of the intermediating microwire array and the cover sections adjacent to the pad sections (step 1308 second polymer layer acts as encapsulation layer for functioning section of connector and pad sections of wire sections; see Fig 5 PCB 510, electronics 512/514/516, and pad section connected to pcb 510 are encapsulated and adhered to adjacent cover section and substrate section; examiner notes encapsulating section is interpreted as portions of polymer 506 above and below pcb 510).
Askin fails to teach the step of additionally providing one or more encapsulating sections by adding one or more functioning sections via the microwire array in a state in which one or more encapsulating sections are provided.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of manufacture of Askin to incorporate a further step of providing additional functional sections and additional encapsulating sections to encapsulate said additional functioning sections. It has been held that that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In the instant case, it would be obvious to one of ordinary skill in the art to provide an additional functioning section corresponding to the one or more microwire arrays and an additional encapsulating section encapsulating the additional functioning section to yield the predictable result of providing further electronic functioning components related to the one or more microwire arrays with the protection of the additional encapsulating section.
Askin fails to teach the step of placing the resultant structure in a mold, injecting liquid polymer, and cooling to provide the additional one more encapsulation sections.
In related prior art, Weibel teaches a similar method for manufacture wherein a device is placed in a first mold (Fig 2a mold 304/302 for forming polymer 308), followed by a step of placing the resultant structure in a second mold, injecting a liquid polymer into the mold and cooling (Fig 2d and Col 10 lns 42-61, second mold 372/370 is used to apply second polymer 376 to define upper and lower encapsulation sections contacting electronics 338 and sensor 336) the one or more encapsulating sections being in contact with the one or more functioning sections and the connected pad sections without gaps to protect the one or more functioning sections and the connected pad sections (Fig 2d, polymer 376 and 308 completely encapsulates the device and analogous electronics without gaps). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and encapsulation of Askin in view of Kim, Swanson, and Weibel to incorporate the second mold such that additional encapsulating sections may be provided to protect additional functioning section via injection and cooling to arrive at the method of claim 22.  Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known encapsulation method (Askin Fig 13 using a single mold) for another well-known encapsulation method (Weibel Figs 2a-d first and second molds 304/302 and 370/372 to provide encapsulation sections) to yield the predictable result of encapsulating electronic functioning sections of a pcb.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794